ORDER
PER CURIAM.
Medicalodge appeals from the decision of the Labor and Industrial Relations Commission’s affirmance of the Administrative Law Judge’s award finding that Edith Mae Powell sustained a permanent and partial disability. Powell also cross-appeals from the finding that she was not totally disabled and entitled to benefits from the Second Injury Fund. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find both claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. The judgment is affirmed in accordance with Rule 84.16(b).